EXHIBIT 10.2

$47,000,000

LANDRY’S RESTAURANTS, INC.

11  5/8% Senior Secured Notes due 2015

REGISTRATION RIGHTS AGREEMENT

April 28, 2010

JEFFERIES & COMPANY, INC.

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Landry’s Restaurants, Inc., a Delaware corporation (the “Company”), is issuing
and selling to the initial purchaser (the “Initial Purchaser”), upon the terms
set forth in the Purchase Agreement, dated April 23, 2010, by and among the
Company, the Initial Purchaser and the guarantors named therein (the “Purchase
Agreement”), $47,00,000 aggregate principal amount of 11 5/8% Senior Secured
Notes due 2015 issued by the Company (each, together with the related
guarantees, a “Note” and collectively, the “Notes”). As an inducement to the
Initial Purchaser to enter into the Purchase Agreement, the Company and the
Guarantors (as defined below) agree with the Initial Purchaser, for the benefit
of the Holders (as defined below) of the Notes (including, without limitation,
the Initial Purchaser), as follows:

 

1. Definitions

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

Advice: See Section 6(v).

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
among the Company, the Guarantors party hereto and the Initial Purchaser.

Applicable Period: See Section 2(e).

Blackout Period: See Section 3(e).

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

Closing Date: April 28, 2010.



--------------------------------------------------------------------------------

Company: See the introductory paragraph to this Agreement.

Effectiveness Date: The 150th day after the Issue Date.

Effectiveness Period: See Section 3(a).

Event Date: See Section 4(b).

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: 11 5/8% Senior Secured Notes due 2015 of the Company registered
under the Securities Act, identical in all material respects to the Notes,
including the guarantees relating thereto, except for restrictive legends and
Liquidated Damages provisions.

Exchange Offer: See Section 2(a).

Exchange Offer Registration Statement: See Section 2(a).

Filing Date: The 90th day after the Issue Date.

FINRA: Financial Industry Regulatory Authority

Guarantors: Each subsidiary of the Company that guarantees the obligations of
the Company under the Notes and the Indenture.

Holder: Any registered holder of Registrable Notes.

Indemnified Party: See Section 8(c).

Indemnifying Party: See Section 8(c).

Indenture: The Indenture, dated as of November 30, 2009, by and among the
Company, the Guarantors and Deutsche Bank Trust Company Americas, as collateral
agent, and Wilmington Trust FSB, as successor trustee (the “Trustee”), as
amended or supplemented from time to time in accordance with the terms thereof,
pursuant to which the Notes are being issued.

Initial Purchaser: Jefferies & Company, Inc.

Initial Shelf Registration Statement: See Section 3(a).

Inspectors: See Section 6(o).

Issue Date: April 28, 2010.

Lien: Has the meaning set forth in the Indenture.

Liquidated Damages: See Section 4(a).

 

2



--------------------------------------------------------------------------------

Losses: See Section 8(a).

Maximum Contribution Amount: See Section 8(d).

Notes: See the introductory paragraph to this Agreement.

Participating Broker-Dealer: See Section 2(e).

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

Private Exchange: See Section 2(f).

Private Exchange Notes: See Section 2(f).

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraph to this Agreement.

Records: See Section 6(o).

Registrable Notes: Notes, Private Exchange Notes and Exchange Notes received in
the Exchange Offer, in each case, until they have been sold or transferred
pursuant to an effective Registration Statement or pursuant to Rule 144;
provided such Note, Private Exchange Note or Exchange Note does not bear any
restrictive legends relating to the Securities Act and does not bear a
restricted CUSIP number.

Registration Statement: Any registration statement of the Company and the
Guarantors filed with the SEC under the Securities Act (including, but not
limited to, the Exchange Offer Registration Statement, the Shelf Registration
Statement and any Subsequent Shelf Registration Statement) that covers any of
the Registrable Notes pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

3



--------------------------------------------------------------------------------

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

SEC: The Securities and Exchange Commission.

Securities: The Notes, the Exchange Notes and the Private Exchange Notes.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(i).

Shelf Registration Statement: See Section 3(b).

Subsequent Shelf Registration Statement: See Section 3(b).

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes and Private Exchange Notes (if any).

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2. Exchange Offer

 

  (a) Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Guarantor to) (i) no
later than the Filing Date, prepare and file with the SEC a registration
statement (the “Exchange Offer Registration Statement”) on an appropriate form
under the Securities Act with respect to an offer (the “Exchange Offer”) to
exchange the Notes for Exchange Notes guaranteed by the Guarantors which shall
have terms substantially identical in all material respects to the Notes,
(ii) use its best efforts to cause the Exchange Offer Registration Statement to
become effective no later than the Effectiveness Date, (iii) use its best
efforts to keep the Exchange Offer Registration Statement effective until the
consummation of the Exchange Offer in accordance with its terms, and
(iv) commence the Exchange Offer and use its best efforts to issue on or prior
to 30 Business Days after the Effectiveness Date, Exchange Notes in exchange for
all Notes tendered prior thereto in the Exchange Offer. The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the staff of the SEC.

 

4



--------------------------------------------------------------------------------

  (b) The Exchange Notes and the Private Exchange Notes shall be issued under,
and entitled to the benefits of the Indenture or a trust indenture that is
identical to the Indenture (other than such changes as are necessary to comply
with any requirements of the SEC to effect or maintain the qualifications
thereof under the TIA) which in either case will provide that (i) the Exchange
Notes will not be subject to the registration rights, transfer restrictions or
Liquidated Damages provisions set forth in the Indenture, (ii) the Private
Exchange Notes will be subject to the transfer restrictions set forth in the
Indenture and (iii) the Exchange Notes, the Private Exchange Notes and the
Notes, if any, will be deemed one class of security (subject to the provisions
of the Indenture) and entitled to participate in all the security granted by the
Company pursuant to the Collateral Agreements and in any Guarantee (as such
terms are defined in the Indenture) on an equal and ratable basis.

 

  (c) Interest on the Exchange Notes and Private Exchange Notes will accrue from
(i) the later of (x) the last interest payment date on which interest was paid
on the Notes surrendered in exchange therefor or (y) if the Note is surrendered
for exchange on a date in a period which includes the record date for an
interest payment date to occur on or after the date of such exchange and as to
which interest will be paid, the date of such interest payment date or (ii) if
no interest has been paid on the Notes, from Issue Date. Each Exchange Note and
Private Exchange Note shall bear interest at the rate set forth thereon.

 

  (d) The Company may require each Holder as a condition to participation in the
Exchange Offer to represent to the Company that at the time of the consummation
of the Exchange Offer, (i) any Exchange Notes received by such Holder will be
acquired in the ordinary course of its business, (ii) at the time of
commencement and consummation of the Exchange Offer such Holder has not entered
into any arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) such Holder is not an
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company or if
such Holder is an affiliate such Holder will comply with the registration and
prospectus delivery requirements of the Securities Act to the extent applicable,
(iv) if such Holder is not a broker-dealer, that it is not engaged in, and does
not intend to engage in, the distribution of the Exchange Notes and (v) if such
Holder is a Participating Broker-Dealer that will receive Exchange Notes for its
own account in exchange for Notes that were acquired as a result of
market-making or other trading activities, that it will deliver a Prospectus in
connection with any resale of the Exchange Notes.

 

5



--------------------------------------------------------------------------------

  (e) The Company shall (and shall cause each Guarantor to) include within the
Prospectus contained in the Exchange Offer Registration Statement a section
entitled “Plan of Distribution” reasonably acceptable to the Initial Purchaser
which shall contain all of the information that the SEC may require with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Notes received by such broker-dealer in the Exchange Offer for its own account
in exchange for Notes that were acquired by it as a result of market-making
activities or other trading activities (a “Participating Broker-Dealer”),
whether such positions or policies have been publicly disseminated by the staff
of the SEC or such positions or policies, in the judgment of the Initial
Purchaser, represent the prevailing views of the staff of the SEC. Such “Plan of
Distribution” section shall also allow, to the extent permitted by applicable
policies and regulations of the SEC, the use of the Prospectus by all Persons
subject to the prospectus delivery requirements of the Securities Act,
including, to the extent so permitted, all Participating Broker-Dealers, and
include a statement describing the manner in which Participating Broker-Dealers
may resell the Exchange Notes. The Company shall use its best efforts to keep
the Exchange Offer Registration Statement effective and to amend and supplement
the Prospectus contained therein, in order to permit such Prospectus to be
lawfully delivered by all Persons subject to the prospectus delivery
requirements of the Securities Act for such period of time as such Persons must
comply with such requirements in order to resell the Exchange Notes (the
“Applicable Period”).

 

  (f) If, upon consummation of the Exchange Offer, the Initial Purchaser holds
any Notes acquired by it and having the status of an unsold allotment in the
initial distribution, the Company (upon the written request from the Initial
Purchaser) shall, simultaneously with the delivery of the Exchange Notes
pursuant to the Exchange Offer, issue and deliver to the Initial Purchaser in
exchange (the “Private Exchange”) for the Notes held by the Initial Purchaser, a
like principal amount at maturity of debt securities of the Company, including
guarantees relating thereto (issued under the same Indenture as the Exchange
Notes) that are identical in all material respects to the Exchange Notes except
for the existence of restrictions on transfer thereof under the Securities Act
and securities laws of the several states of the United States (the “Private
Exchange Notes”). The Private Exchange Notes shall bear the same CUSIP number as
the Exchange Notes.

 

  (g) In connection with the Exchange Offer, the Company shall (and shall cause
each Guarantor to):

 

  (i) mail or cause to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal (substantially in the form attached as an exhibit to the
Exchange Offer Registration Statement) and any related documents;

 

  (ii) keep the Exchange Offer open for not less than 20 Business Days (or
longer if required by applicable law) after the date notice thereof is mailed to
the Holders;

 

6



--------------------------------------------------------------------------------

  (iii) utilize the services of a depository for the Exchange Offer with an
address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate thereof;

 

  (iv) permit Holders to withdraw tendered Registrable Notes at any time prior
to the close of business, New York time, on the last Business Day on which the
Exchange Offer shall remain open; and

 

  (v) otherwise comply in all material respects with all applicable laws.

 

  (h) As soon as practicable after the close of the Exchange Offer or the
Private Exchange, as the case may be, the Company shall (and shall cause each
Guarantor to):

 

  (i) accept for exchange all Registrable Notes validly tendered and not validly
withdrawn pursuant to the Exchange Offer or the Private Exchange, as the case
may be;

 

  (ii) deliver or cause to be delivered to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and

 

  (iii) cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount at maturity to the Notes of such
Holder so accepted for exchange.

 

  (i) If, (i) any change in law or in applicable interpretations thereof by the
staff of the SEC would not permit the consummation of the Exchange Offer,
(ii) the Exchange Offer is not consummated within 30 Business Days after the
Effectiveness Date, (iii) the Initial Purchaser so requests with respect to the
Notes (or the Private Exchange Notes) not eligible to be exchanged for Exchange
Notes in the Exchange Offer and held by it following consummation of the
Exchange Offer, or (iv) in the case of (A) any Holder not permitted to
participate in the Exchange Offer, (B) any Holder participating in the Exchange
Offer that receives Exchange Notes that may not be sold or transferred without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
Rule 405 of the Securities Act) or (C) any Participating Broker Dealer holds
Notes acquired directly from the Company or one of its affiliates, then in each
case the Company shall promptly deliver to the Holders and the Trustee notice
thereof (the “Shelf Notice”) and shall as promptly as practicable and at its
sole expense use its best efforts to file an Initial Shelf Registration
Statement pursuant to Section 3.

 

3. Shelf Registration

If a Shelf Notice is delivered pursuant to Section 2(i), then this Section 3
shall apply to all Registrable Notes. Otherwise, upon consummation of the
Exchange Offer in accordance with Section 2, the provisions of this Section 3
shall apply solely with respect to (i) Notes held by any

 

7



--------------------------------------------------------------------------------

Holder thereof not permitted to participate in the Exchange Offer, (ii) Private
Exchange Notes, and (iii) Exchange Notes that are not freely tradable as
contemplated by Section 2(i)(iv) hereof, provided in each case that the relevant
Holder has duly notified the Company within six months of the Exchange Offer as
required by Section 2(i)(iv).

 

  (a) Initial Shelf Registration. The Company shall, and shall cause each
Guarantor to, use its best efforts to, as promptly as practicable file with the
SEC a Registration Statement for an offering to be made on a continuous basis
pursuant to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration Statement”) within 30 days of the delivery of the Shelf Notice and
shall (and shall cause each Guarantor to) use its best efforts to cause such
Initial Shelf Registration Statement to be declared effective under the
Securities Act as promptly as practicable thereafter (but in no event more than
90 days after delivery of the Shelf Notice); provided, however, that if the
Company (and each Guarantor) has not yet filed an Exchange Offer Registration
Statement, the Company shall use its best efforts to file (and shall cause each
Guarantor to file) with the SEC the Initial Shelf Registration Statement on or
prior to the Filing Date and shall use its best efforts to cause such Initial
Shelf Registration Statement to be declared effective under the Securities Act
on or prior to the Effectiveness Date. The Initial Shelf Registration Statement
shall be on Form S-1 or another appropriate form permitting registration of such
Registrable Notes for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more Underwritten
Offerings). The Company and Guarantors shall not permit any securities other
than the Registrable Notes to be included in any Shelf Registration Statement.
The Company shall (and shall cause each Guarantor to) use its best efforts to
keep the Initial Shelf Registration Statement continuously effective under the
Securities Act until the date which is two years from the Issue Date (the
“Effectiveness Period”), or such shorter period ending when (i) all Registrable
Notes cease to be Registrable Notes, (ii) all Registrable Notes covered by the
Initial Shelf Registration Statement have been sold in the manner set forth and
as contemplated in the Initial Shelf Registration Statement, (iii) a Subsequent
Shelf Registration Statement (as defined below) covering all of the Registrable
Notes covered by and not sold under the Initial Shelf Registration Statement or
an earlier Subsequent Shelf Registration Statement has been declared effective
under the Securities Act or (iv) there cease to be any outstanding Registrable
Notes.

 

  (b)

Subsequent Shelf Registrations. If the Initial Shelf Registration Statement or
any Subsequent Shelf Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the Securities registered thereunder), the Company shall (and
shall cause each Guarantor to) use its best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within 30 days of such cessation of effectiveness amend such Shelf
Registration Statement in a manner designed to obtain the withdrawal of the
order suspending the effectiveness thereof, or file (and cause each Guarantor to
file) an additional “shelf” registration statement pursuant to Rule 415 covering
all of the Registrable Notes covered by and not sold under the Initial
Registration Statement or any

 

8



--------------------------------------------------------------------------------

  earlier Registration Statement (a “Subsequent Shelf Registration Statement”).
If a Subsequent Shelf Registration Statement is filed, the Company shall (and
shall cause each Guarantor to) use its best efforts to cause the Subsequent
Shelf Registration Statement to be declared effective as soon as practicable
after such filing and to keep such Subsequent Shelf Registration Statement
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration Statement or any Subsequent Shelf Registration Statement was
previously continuously effective. As used herein the term “Shelf Registration
Statement” means the Initial Shelf Registration Statement and any Subsequent
Shelf Registration Statements.

 

  (c) Supplements and Amendments. The Company shall promptly amend any Shelf
Registration Statement and/or amend or supplement the Prospectus constituting a
part thereof if required by the rules, regulations or instructions applicable to
the registration form used for such Shelf Registration Statement, if required by
the Securities Act, or if reasonably requested in writing by the Holders of a
majority in aggregate principal amount of the Registrable Notes covered by such
Shelf Registration Statement or by any underwriter of such Registrable Notes.

 

  (d) Provision of Information. No Holder shall be entitled to include any of
its Registrable Notes in any Shelf Registration Statement pursuant to this
Agreement unless such Holder furnishes to the Company and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Company and the Trustee, after conferring with counsel with
regard to information relating to Holders that would be required by the SEC to
be included in such Shelf Registration Statement or Prospectus included therein,
may reasonably request for inclusion in any Shelf Registration Statement or
Prospectus included therein, and no such Holder shall be entitled to Liquidated
Damages pursuant to Section 4 hereof unless and until such Holder shall have
provided such information.

 

  (e) Blackout Periods. Notwithstanding anything to the contrary contained in
this Agreement, upon notice to Holders, the Company may suspend use of the
Prospectus included in any Shelf Registration Statement in the event that and
for a period of time (a “Blackout Period”) not to exceed an aggregate of 90 days
in any 12-month period if the board of directors of the Company determines in
good faith that (1) the disclosure of an event, occurrence or other item at such
time could reasonably be expected to have a material adverse effect on the
business, operations or prospects of the Company and the Guarantors, taken as a
whole, or (2) the disclosure otherwise relates to a material business
transaction which has not been publicly disclosed and that any such disclosure
would jeopardize the success of the transaction or that disclosure of the
transaction is prohibited pursuant to the terms thereof.

 

9



--------------------------------------------------------------------------------

4. Liquidated Damages

 

  (a) The Company and each Guarantor acknowledges and agrees that the Holders of
Registrable Notes will suffer damages if the Company or any Guarantor fails to
fulfill its material obligations under Section 2 or Section 3 hereof and that it
would not be feasible to ascertain the extent of such damages with precision.
Accordingly, the Company and the Guarantors agree to pay additional cash
interest on the Notes (“Liquidated Damages”) under the circumstances and to the
extent set forth below (each of which shall be given independent effect):

 

  (i) if (A) neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration Statement has been filed with the SEC on or prior to the
Filing Date or (B) notwithstanding that the Company has consummated or will
consummate an Exchange Offer, the Company is required to file a Shelf
Registration Statement and such Shelf Registration Statement is not filed on or
prior to the date required by this Agreement, then, commencing on the day after
either such required filing date, Liquidated Damages shall accrue on the Notes
over and above any stated interest at a rate of 0.25% per annum of the principal
amount at maturity of such Notes for the first 90 days immediately following
such filing date, such Liquidated Damages rate increasing by an additional
0.25% per annum at the beginning of each subsequent 90-day period, subject to
the provisos in the last sentence of this paragraph;

 

  (ii) if (A) neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration Statement is declared effective by the SEC on or prior to the
Effectiveness Date, (B) notwithstanding that the Company has consummated or will
consummate an Exchange Offer, the Company is required to file a Shelf
Registration Statement and such Shelf Registration Statement is not declared
effective by the SEC on or prior to the 90th day following the date such Shelf
Registration Statement was filed, then, commencing on the day after either such
required effective date, Liquidated Damages shall accrue on the Notes over and
above any stated interest at a rate of 0.25% per annum of the principal amount
at maturity of such Notes for the first 90 days immediately following such
effective date, such Liquidated Damages rate increasing by an additional
0.25% per annum at the beginning of each subsequent 90-day period, subject to
the provisos in the last sentence of this paragraph;

 

  (iii)

if (A) the Company (and any Guarantor) has not exchanged Exchange Notes for all
Notes validly tendered in accordance with the terms of the Exchange Offer on or
prior to 30 Business Days after the Effectiveness Date, (B) the Exchange Offer
Registration Statement ceases to be effective any time prior to the consummation
of the Exchange Offer, (C) if applicable, a Shelf Registration Statement has
been declared effective and such Shelf Registration Statement ceases to be
effective at any time prior to the earlier of the time when all Registrable
Notes cease to be

 

10



--------------------------------------------------------------------------------

  Registrable Notes or the second anniversary of the Issue Date (other than
during a Blackout Period or after such time as all Notes have been disposed of
thereunder), or (D) the Company issues a valid notice to suspend the use of the
Prospectus included in any Shelf Registration Statement and such suspension,
when taken together with all other suspensions, if any (but solely to the extent
not concurrent), during any 12 month period exceeds 90 days, then, in each case,
Liquidated Damages shall accrue on the Notes over and above any stated interest
at a rate of 0.25% per annum of the principal amount of such Notes for the first
90 days commencing on (x) the 31st Business Day after the Effectiveness Date, in
the case of clause (A) above, (y) the day such Exchange Offer Registration
Statement or a Shelf Registration Statement ceases to be effective or useable,
in the case of clause (B) or (C) above, as applicable or (z) the day the
Prospectus in any Shelf Registration Statement ceases to be useable, (in the
case of clause (D) above, such Liquidated Damages rate increasing by an
additional 0.25% per annum at the beginning of each subsequent 90-day period,
subject to the provisos in the last sentence of this paragraph; provided,
however, that Liquidated Damages will not accrue under more than one of the
foregoing clauses (i) through (iii) at any one time; provided further, however,
that the amount of Liquidated Damages accruing on the Notes shall not exceed at
any one time in the aggregate 1.0% per annum; and provided further, however,
that (1) upon the filing of the Exchange Offer Registration Statement or Initial
Shelf Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Exchange Offer Registration Statement or Shelf Registration
Statement (in the case of clause (ii) above), (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of clause (iii)(A) above), (4) upon
the effectiveness of the Exchange Offer Registration Statement or a Shelf
Registration Statement, as the case may be, which had ceased to remain effective
(in the case of clauses (iii)(B) or (iii)(C) above), or (5) upon the day the
Prospectus in any Shelf Registration Statement the use of which was previously
suspended may be used again (in the case of clause (iii)(D) above), Liquidated
Damages on the Notes as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue.

 

  (b) The Company shall notify the Trustee within five Business Days after each
and every date on which an event occurs in respect of which Liquidated Damages
is required to be paid (an “Event Date”). Any amounts of Liquidated Damages due
pursuant to clause (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable
in cash, on the dates and in the manner provided in the Indenture for interest
payments on the Notes and whether or not any cash interest would then be payable
on such date, commencing with the first such semi-annual date occurring after
any such Liquidated Damages commences to accrue. The amount of Liquidated
Damages will be determined by multiplying the applicable Liquidated Damages rate
by the principal amount of the Notes, multiplied by a fraction, the numerator of
which is the number of days such Liquidated Damages rate was applicable during
such period (determined on the basis of a 360-day year comprised of twelve
30-day months and, in the case of a partial month, the actual number of days
elapsed), and the denominator of which is 360.

 

11



--------------------------------------------------------------------------------

5. Intentionally Omitted

 

6. Registration Procedures

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Guarantor to) effect such
registrations to permit the sale of such securities covered thereby in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Guarantor to):

 

  (a) Prepare and file with the SEC as soon as practicable after the date hereof
but in any event on or prior to the Filing Date, the Exchange Offer Registration
Statement or if the Exchange Offer Registration Statement is not filed because
of the circumstances contemplated by Section 2(i), a Shelf Registration
Statement as prescribed by Section 3, and use its best efforts to cause each
such Registration Statement to become effective and remain effective as provided
herein; provided that, if (1) a Shelf Registration Statement is filed pursuant
to Section 3 or (2) a Prospectus contained in an Exchange Offer Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto the Company shall (and shall
cause each Guarantor to), if requested, furnish at no charge to the Holders of
the Registrable Notes to be registered pursuant to such Shelf Registration
Statement, each Participating Broker-Dealer, the managing underwriters, if any,
and each of their respective counsel, a reasonable opportunity to review copies
of all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five Business Days prior to such filing). The Company and each
Guarantor shall not file (and shall not allow any of the other Guarantors to)
any such Registration Statement or Prospectus or any amendments or supplements
thereto in respect of which the Holders must provide information for the
inclusion therein without the Holders being afforded an opportunity to review
such documentation if the Holders of a majority in aggregate principal amount of
the Registrable Notes covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, or the managing underwriters,
if any, or any of their respective counsel shall reasonably object in writing on
a timely basis. A Holder shall be deemed to have reasonably objected to such
filing if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains an untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein not misleading or fails to comply with the applicable requirements of
the Securities Act.

 

12



--------------------------------------------------------------------------------

  (b) Provide an indenture trustee for the Registrable Notes, the Exchange Notes
or the Private Exchange Notes, as the case may be, and cause the Indenture (or
other indenture relating to the Registrable Notes) to be qualified under the TIA
not later than the effective date of the first Registration Statement; and in
connection therewith, to effect such changes to such indenture as may be
required for such indenture to be so qualified in accordance with the terms of
the TIA; and execute, and use its best efforts to cause such trustee to execute,
all documents as may be required to effect such changes, and all other forms and
documents required to be filed with the SEC to enable such indenture to be so
qualified in a timely manner.

 

  (c) Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration Statement or Exchange Offer
Registration Statement, as the case may be, as may be necessary to keep such
Registration Statement continuously effective for the Effectiveness Period or
the Applicable Period, as the case may be; cause the related Prospectus to be
supplemented by any Prospectus supplement required by applicable law, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and comply with the provisions of
the Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus. The Company and each Guarantor shall not (and
shall not allow any other Guarantor to), during the Applicable Period,
voluntarily take any action that would result in selling Holders of the
Registrable Notes covered by a Registration Statement or Participating
Broker-Dealers seeking to sell Exchange Notes not being able to sell such
Registrable Notes or such Exchange Notes during that period, unless such action
is required by applicable law, rule or regulation or permitted by this
Agreement.

 

  (d)

Furnish to such selling Holders and Participating Broker-Dealers who so request
in writing (i) upon the Company’s receipt, a copy of the order of the SEC
declaring such Registration Statement and any post effective amendment thereto
effective, (ii) such reasonable number of copies of such Registration Statement
and of each amendment and supplement thereto (in each case including any
documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Guarantor pursuant to Rule 424(b) under the
Securities Act, in conformity with the requirements of the Securities Act and
each amendment and supplement thereto, and (iv) such other documents (including
any amendments required to be filed pursuant to clause (c) of this Section 6),
as any such Person may reasonably request in writing. The Company and the
Guarantors hereby consent to the use of the Prospectus by each of the selling
Holders of Registrable Notes or each such Participating Broker-Dealer, as the
case may be, and the underwriters or agents, if any, and dealers, if any, in
connection with the offering and sale of the Registrable Notes covered by, or
the sale by Participating Broker-Dealers of the Exchange Notes pursuant to, such
Prospectus and any amendment or supplement thereto.

 

13



--------------------------------------------------------------------------------

  (e) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Registrable Notes, or each such Participating Broker-Dealer,
as the case may be, and the managing underwriters, if any, and each of their
respective counsel promptly (but in any event within two Business Days) (i) when
a Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any Prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Guarantor contained in any agreement (including any underwriting agreement
contemplated by Section 6(n)) hereof cease to be true and correct in all
material respects, (iv) of the receipt by the Company or any Guarantor of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes to be sold by any Participating Broker-Dealer for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose, (v) of the happening of any event, the existence of any condition
of any information becoming known to the Company that makes any statement made
in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in, or amendments or
supplements to, such Registration Statement, Prospectus or documents so that, in
the case of the Registration Statement and the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, (vi) of
any reasonable determination by the Company or any Guarantor that a
post-effective amendment to a Registration Statement would be appropriate and
(vii) of any request by the SEC for amendments to the Registration Statement or
supplements to the Prospectus or for additional information relating thereto.

 

14



--------------------------------------------------------------------------------

  (f) Use its best efforts to prevent the issuance of any order suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of a Prospectus or suspending the qualification (or exemption
from qualification) of any of the Registrable Notes or the Exchange Notes to be
sold by any Participating Broker-Dealer, for sale in any jurisdiction, and, if
any such order is issued, to use its best efforts to obtain the withdrawal of
any such order at the earliest possible date.

 

  (g) If (A) a Shelf Registration Statement is filed pursuant to Section 3,
(B) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Registrable Notes being sold in connection with an Underwritten Offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information or revisions to information therein relating to such
underwriters or selling Holders as the managing underwriters, if any, or such
Holders or any of their respective counsel reasonably request in writing to be
included or made therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplements or post-effective amendment; provided, however, that the
Company shall not be required to take any action hereunder that would, in the
written opinion of counsel to the Company, violate applicable laws.

 

  (h)

Prior to any public offering of Registrable Notes or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use its best efforts to register or qualify, and cooperate
with the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable Notes or
Exchange Notes, as the case may be, for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any selling
Holder, Participating Broker-Dealer or any managing underwriter or underwriters,
if any, reasonably request in writing; and, if Exchange Notes held by
Participating Broker-Dealers or Registrable Notes are offered other than through
an Underwritten Offering, the Company and each Guarantor shall use its best
efforts to cause its counsel to perform Blue Sky investigations and use its best
efforts to file any registrations and qualifications required to be filed
pursuant to this Section 6(h), use its best efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and use its
best efforts to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Exchange Notes
held by Participating Broker-Dealers or the Registrable Notes covered by the
applicable

 

15



--------------------------------------------------------------------------------

  Registration Statement; provided that neither the Company nor any Guarantor
shall be required to (A) qualify generally to do business in any jurisdiction
where it is not then so qualified, (B) take any action that would subject it to
general service of process in any such jurisdiction where it is not then so
subject or (C) subject itself to taxation in excess of a nominal dollar amount
in any such jurisdiction where it is not then so subject.

 

  (i) If (A) a Shelf Registration Statement is filed pursuant to Section 3 or
(B) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is requested to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Registrable Notes and
the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Notes to be
sold, which certificates shall not bear any restrictive legends and shall be in
a form eligible for deposit with The Depository Trust Company, and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or Holders may reasonably
request in writing.

 

  (j) Use its best efforts to cause the Registrable Notes covered by any
Registration Statement to be registered with or approved by such United States
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Company shall (and
shall cause each Guarantor to) cooperate in all respects with the filing of such
Registration Statement and the granting of such approvals; provided that neither
the Company nor any Guarantor shall be required to (A) qualify generally to do
business in any jurisdiction where it is not then so qualified, (B) take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject or (C) subject itself to taxation in any such
jurisdiction where it is not then so subject.

 

  (k)

If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by
Section 6(e)(v) or 6(e)(vi) hereof, as promptly as practicable, prepare and file
with the SEC, at the expense of the Company and the Guarantors, a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Notes being sold thereunder or to
the purchasers of the Exchange Notes to whom such Prospectus will be delivered
by a Participating Broker-Dealer, such Prospectus will not contain an untrue
statement

 

16



--------------------------------------------------------------------------------

  of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, if SEC review is
required, use its best efforts to cause such post-effective amendment to be
declared effective as soon as possible.

 

  (l) Use its best efforts to cause the Registrable Notes covered by a
Registration Statement to be rated with such appropriate rating agencies, if so
requested in writing by the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or the managing
underwriter or underwriters, if any.

 

  (m) Prior to the initial issuance of the Exchange Notes, (i) provide the
Trustee with one or more certificates for the Registrable Notes in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Exchange Notes.

 

  (n)

If a Shelf Registration Statement is filed pursuant to Section 3, enter into
such agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings of debt securities similar
to the Notes, as may be appropriate in the circumstances) and take all such
other actions in connection therewith (including those reasonably requested in
writing by the managing underwriters, if any, or the Holders of a majority in
aggregate principal amount of the Registrable Notes being sold) in order to
expedite or facilitate the registration or the disposition of such Registrable
Notes, and in such connection, whether or not an underwriting agreement is
entered into and whether or not the registration is an Underwritten
Registration, (i) make such representations and warranties to the Holders and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries as then conducted, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Notes, as may be appropriate in the circumstances, and confirm the same if
and when reasonably required; (ii) use best efforts to obtain an opinion of
counsel to the Company and the Guarantors and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold), addressed to each selling
Holder and each of the underwriters, if any, covering the matters customarily
covered in opinions of counsel to the Company and the Guarantors requested in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances; (iii) use best efforts to obtain “cold
comfort” letters and updates thereof (which letters and updates (in form, scope
and substance) shall be reasonably satisfactory to the managing underwriters)
from the independent certified public accountants of the Company and the
Guarantors (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which

 

17



--------------------------------------------------------------------------------

  financial statements and financial data are, or are required to be, included
in the Registration Statement), addressed to each of the underwriters, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings of
debt securities similar to the Notes, as may be appropriate in the
circumstances, and such other matters as reasonably requested in writing by the
underwriters; and (iv) deliver such documents and certificates as may be
reasonably requested in writing by the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold and the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties of the Company and its subsidiaries made pursuant to clause
(i) above and to evidence compliance with any conditions contained in the
underwriting agreement or other similar agreement entered into by the Company or
any Guarantor.

 

  (o)

If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Registrable Notes being sold, or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other records
and pertinent corporate documents of the Company and its subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information reasonably requested in writing by any such Inspector in connection
with such Registration Statement. Each Inspector shall agree in writing that it
will keep the Records confidential and that it will not disclose, or use in
connection with any market transactions in violation of any applicable
securities laws any of the Records unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) the information in
such Records is public or has been made generally available to the public other
than as a result of a disclosure or failure to safeguard by such Inspector or
(iv) disclosure of such information is, in the reasonable written opinion of
counsel for any Inspector, necessary or advisable in connection with any action,
claim, suit or proceeding, directly or indirectly, involving or potentially
involving such Inspector and arising out of, based upon, related to, or
involving this Agreement, or any transaction contemplated hereby or arising
hereunder. Each selling Holder of such Registrable Notes and each such
Participating Broker-Dealer will be required to agree that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market

 

18



--------------------------------------------------------------------------------

  transactions in the securities of the Company unless and until such
information is made generally available to the public. Each Inspector, each
selling Holder of such Registrable Notes and each such Participating
Broker-Dealer will be required to further agree that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and, to the extent practicable, use its best efforts to
allow the Company, at its expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential at its expense.

 

  (p) Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
applicable Registration Statement earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

  (q) Upon consummation of an Exchange Offer or Private Exchange, use best
efforts to obtain an opinion of counsel from outside counsel to the Company and
the Guarantors with respect to the Company and the Guarantors incorporated or
formed in Texas, Delaware and New York and an opinion or opinions of counsel
(which may include an opinion from the Company’s general counsel) with respect
to Guarantors of any other jurisdictions (in each case, in form, scope and
substance reasonably satisfactory to the Initial Purchaser), addressed to the
Trustee for the benefit of all Holders participating in the Exchange Offer or
Private Exchange, as the case may be, to the effect that (i) the Company and the
Guarantors have duly authorized, executed and delivered the Exchange Notes or
the Private Exchange Notes, as the case may be, and the Indenture, (ii) the
Exchange Notes or the Private Exchange Notes, as the case may be, and the
Indenture constitute legal, valid and binding obligations of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with their respective terms, except as such enforcement may be subject to
customary United States and foreign exceptions and (iii) all obligations of the
Company and the Guarantors under the Exchange Notes or the Private Exchange
Notes, as the case may be, and the Indenture are secured by Liens (as defined in
the Indenture) on the assets securing the obligations of the Company and the
Guarantors under the Notes, the Indenture and the Collateral Agreements to the
extent and as discussed in the Registration Statement.

 

  (r) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by the Holders to the Company and the
Guarantors (or to such other Person as directed by the Company and the
Guarantors) in exchange for the Exchange Notes or the Private Exchange Notes, as
the case may be, the Company and the Guarantors shall mark, or cause to be
marked, on such Registrable Notes that the Exchange Notes or the Private
Exchange Notes, as the case may be, are being issued as substitute evidence of
the indebtedness originally evidenced by the Registrable Notes; provided that in
no event shall such Registrable Notes be marked as paid or otherwise satisfied.

 

19



--------------------------------------------------------------------------------

  (s) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with FINRA.

 

  (t) Use its best efforts to take all other steps reasonably necessary to
effect the registration of the Registrable Notes covered by a Registration
Statement contemplated hereby.

 

  (u) The Company may require each seller of Registrable Notes or Participating
Broker-Dealer as to which any registration is being effected to furnish to the
Company such information regarding such seller or Participating Broker-Dealer
and the distribution of such Registrable Notes as the Company may, from time to
time, reasonably request in writing. The Company may exclude from such
registration the Registrable Notes of any seller who fails to furnish such
information within a reasonable time (which time in no event shall exceed 30
days) after receiving such request. Each seller of Registrable Notes or
Participating Broker-Dealer as to which any registration is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished by such seller
not materially misleading.

 

  (v) Each Holder of Registrable Notes and each Participating Broker-Dealer
agrees by acquisition of such Registrable Notes or Exchange Notes to be sold by
such Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(e)(ii), 6(e)(iv), 6(e)(v), or 6(e)(vi), such Holder will forthwith
discontinue disposition of such Registrable Notes covered by a Registration
Statement and such Participating Broker-Dealer will forthwith discontinue
disposition of such Exchange Notes pursuant to any Prospectus and, in each case,
forthwith discontinue dissemination of such Prospectus until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(k), or until it is advised in
writing (the “Advice”) by the Company and the Guarantors that the use of the
applicable Prospectus may be resumed, and has received copies of any amendments
or supplements thereto and, if so directed by the Company and the Guarantors,
such Holder or Participating Broker-Dealer, as the case may be, will deliver to
the Company all copies, other than permanent file copies, then in such Holder’s
or Participating Broker-Dealer’s possession, of the Prospectus covering such
Registrable Notes current at the time of the receipt of such notice. In the
event the Company and the Guarantors shall give any such notice, the Applicable
Period shall be extended by the number of days during such periods from and
including the date of the giving of such notice to and including the date when
each Participating Broker-Dealer shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) or (y) the
Advice.

 

20



--------------------------------------------------------------------------------

7. Registration Expenses

 

  (a) All fees and expenses incident to the performance of or compliance with
this Agreement (other than the underwriting discounts or commissions) by the
Company and the Guarantors shall be borne by the Company and the Guarantors,
whether or not the Exchange Offer or a Shelf Registration Statement is filed or
becomes effective, including, without limitation, (i) all registration and
filing fees, including, without limitation, (A) fees with respect to filings
required to be made with FINRA in connection with any Underwritten Offering and
(B) fees and expenses of compliance with state securities or Blue Sky laws as
provided in Section 6(h) hereof (including, without limitation, reasonable fees
and disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Notes or Exchange Notes and determination of the eligibility of the
Registrable Notes or Exchange Notes for investment under the laws of such
jurisdictions (x) where the Holders are located, in the case of the Exchange
Notes, or (y) as provided in Section 6(h), in the case of Registrable Notes or
Exchange Notes to be sold by a Participating Broker-Dealer during the Applicable
Period), (ii) printing expenses, including, without limitation, expenses of
printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter or underwriters, if any, or by the Holders of a majority in
aggregate principal amount of the Registrable Notes included in any Registration
Statement or by any Participating Broker-Dealer during the Applicable Period, as
the case may be, (iii) messenger, telephone and delivery expenses incurred in
connection with the performance of their obligations hereunder, (iv) fees and
disbursements of counsel for the Company, the Guarantors and, subject to
Section 7(b), the Holders, (v) fees and disbursements of all independent
certified public accountants referred to in Section 6 (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) rating agency fees and the
fees and expenses incurred in connection with the listing of the Securities to
be registered on any securities exchange, (vii) Securities Act liability
insurance, if the Company and the Guarantors desire such insurance, (viii) fees
and expenses of all other Persons retained by the Company and the Guarantors,
(ix) fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in an offering pursuant to the bylaws of
FINRA, but only where the need for such a “qualified independent underwriter”
arises due to a relationship with the Company and the Guarantors, (x) internal
expenses of the Company and the Guarantors (including, without limitation, all
salaries and expenses of officers and employees of the Company or the Guarantors
performing legal or accounting duties), (xi) the expense of any annual audit,
(xii) the fees and expenses of the Trustee and the Exchange Agent and (xiii) the
expenses relating to printing, word processing and distributing all Registration
Statements, underwriting agreements, securities sales agreements, indentures and
any other documents necessary in order to comply with this Agreement.
Notwithstanding the foregoing or anything to the contrary, each Holder shall pay
all underwriting discounts and commissions of any underwriters with respect to
any Registrable Notes sold by or on behalf of it.

 

21



--------------------------------------------------------------------------------

  (b) The Company and the Guarantors shall reimburse the Holders for the fees
and disbursements of not more than one counsel chosen by the Holders of a
majority in aggregate principal amount of the Registrable Notes to be included
in any Registration Statement. The Company and the Guarantors shall pay all
documentary, stamp, transfer or other transactional taxes attributable to the
issuance or delivery of the Exchange Notes or Private Exchange Notes in exchange
for the Notes; provided that the Company shall not be required to pay taxes
payable in respect of any transfer involved in the issuance or delivery of any
Exchange Note or Private Exchange Note in a name other than that of the Holder
of the Note in respect of which such Exchange Note or Private Exchange Note is
being issued. The Company and the Guarantors shall reimburse the Holders for
fees and expenses (including fees and expenses of counsel to the Holders)
relating to any enforcement of any rights of the Holders under this Agreement.

 

8. Indemnification

 

  (a)

Indemnification by the Company and the Guarantors. The Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Holder of Registrable Notes, Exchange Notes or Private Exchange Notes and each
Participating Broker-Dealer selling Exchange Notes during the Applicable Period,
each Person, if any, who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) and the
officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and attorneys’ fees as provided in this
Section 8) and reasonable expenses (including, without limitation, costs and
expenses incurred in connection with investigating, preparing, pursuing or
defending against any of the foregoing) (collectively, “Losses”), as incurred,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement, Prospectus or form of prospectus,
or in any amendment or supplement thereto, or in any preliminary prospectus, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Losses are based upon information relating to such Holder or Participating
Broker-Dealer and furnished in writing to the Company and the Guarantors (or
reviewed and approved in writing) by such Holder or Participating Broker-Dealer
or their counsel expressly for use therein; provided, however, that the Company
and the Guarantors will not be liable to any Indemnified Party (as defined
below) under this Section 8 to the extent Losses were caused by an untrue
statement or omission or alleged untrue statement or omission that was contained
or made in any preliminary prospectus and corrected in the Prospectus or any
amendment or supplement thereto if (i) the Prospectus does not contain any other
untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceedings, (ii) any
such Losses resulted from an action, claim or suit by any

 

22



--------------------------------------------------------------------------------

  Person who purchased Registrable Notes or Exchange Notes which are the subject
thereof from such Indemnified Party and (iii) it is established in the related
proceeding that such Indemnified Party failed to deliver or provide a copy of
the Prospectus (as amended or supplemented) to such Person with or prior to the
confirmation of the sale of such Registrable Notes or Exchange Notes sold to
such Person if required by applicable law, unless such failure to deliver or
provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by the Company with Section 6 of this Agreement. The Company and
the Guarantors also agree to indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers, directors, agents and employees and each Person
who controls such Persons (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Holders or the Participating
Broker-Dealer.

 

  (b) Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Guarantors in writing such information as the
Company and the Guarantors reasonably request for use in connection with any
Registration Statement, Prospectus or form of prospectus, any amendment or
supplement thereto, or any preliminary prospectus and shall indemnify and hold
harmless the Company, the Guarantors, their respective directors and each
Person, if any, who controls the Company and the Guarantors (within the meaning
of Section 15 of the Securities Act and Section 20(a) of the Exchange Act), and
the directors, officers and partners of such controlling persons, to the fullest
extent lawful, from and against all Losses arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading to the extent, but only to the
extent, that such losses are finally judicially determined by a court of
competent jurisdiction in a final, unappealable order to have resulted from an
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission of a material fact contained in or omitted from any information
so furnished in writing by such Holder to the Company and the Guarantors
expressly for use therein. Notwithstanding the foregoing, in no event shall the
liability of any selling Holder be greater in amount than such Holder’s Maximum
Contribution Amount (as defined below).

 

  (c)

Conduct of Indemnification Proceedings. If any proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; provided, that the failure to so notify the

 

23



--------------------------------------------------------------------------------

  Indemnifying Parties shall not relieve the Indemnifying Parties from any
obligation or liability except to the extent (but only to the extent) that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal) that the Indemnifying Parties have been
prejudiced materially by such failure.

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding, provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the fees and expenses of such
counsel shall be at the expense of the Indemnifying Party; it being understood,
however, that, the Indemnifying Party shall not, in connection with any one such
proceeding or separate but substantially similar or related proceedings in the
same jurisdiction, arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for such Indemnified
Party).

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement that does not include
as an unconditional term thereof the giving by the claimant or plaintiff to each
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such proceeding for
which such Indemnified Party would be entitled to indemnification hereunder
(whether or not any Indemnified Party is a party thereto).

 

  (d)

Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its

 

24



--------------------------------------------------------------------------------

  terms (other than by reason of exceptions provided in this Section 8), then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall have a joint and several obligation to contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
statement or omission. The amount paid or payable by an Indemnified Party as a
result of any Losses shall be deemed to include any legal or other fees or
expenses incurred by such party in connection with any proceeding, to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 8(a) or 8(b) was available to such
party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by
another method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), a selling Holder shall not
be required to contribute, in the aggregate, any amount in excess of such
Holder’s Maximum Contribution Amount. A selling Holder’s “Maximum Contribution
Amount” shall equal the excess of (i) the aggregate proceeds received by such
Holder pursuant to the sale of such Registrable Notes or Exchange Notes over
(ii) the aggregate amount of damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of the
Registrable Notes held by each Holder hereunder and not joint. The Company’s and
Guarantors’ obligations to contribute pursuant to this Section 8(d) are joint
and several.

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9. Rules 144 and 144A

The Company covenants that it shall (a) file the reports required to be filed by
it (if so required) under the Securities Act and the Exchange Act in a timely
manner and, if at any time the Company is not required to file such reports, it
will, upon the written request of any Holder of Registrable Notes, make publicly
available other information necessary to permit sales pursuant to Rule 144 and
144A and (b) take such further action as any Holder may reasonably request in
writing, all to the extent required from time to time to enable such Holder to
sell

 

25



--------------------------------------------------------------------------------

Registrable Notes without registration under the Securities Act pursuant to the
exemptions provided by Rule 144 and Rule 144A. Upon the request of any Holder,
the Company shall deliver to such Holder a written statement as to whether it
has complied with such information and requirements.

 

10. Underwritten Registrations of Registrable Notes

If any of the Registrable Notes covered by any Shelf Registration Statement are
to be sold in an Underwritten Offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Notes to be included in such offering; provided, however, that such investment
banker or investment bankers and manager or managers must be reasonably
acceptable to the Company.

No Holder of Registrable Notes may participate in any Underwritten Registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

11. Miscellaneous

 

  (a) Remedies. In the event of a breach by either the Company or any of the
Guarantors of any of their respective obligations under this Agreement, each
Holder, in addition to being entitled to exercise all rights provided herein, in
the Indenture or, in the case of the Initial Purchaser, in the Purchase
Agreement, or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by either the Company or any of the
Guarantors of any of the provisions of this Agreement and hereby further agree
that, in the event of any action for specific performance in respect of such
breach, the Company shall (and shall cause each Guarantor to) waive the defense
that a remedy at law would be adequate.

 

  (b) No Inconsistent Agreements. The Company and each of the Guarantors have
not entered, as of the date hereof, and the Company and each of the Guarantors
shall not enter, after the date of this Agreement, into any agreement with
respect to any of its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
The Company and each of the Guarantors have not entered and will not enter into
any agreement with respect to any of its securities that will grant to any
Person piggy-back rights with respect to a Registration Statement.

 

  (c) Adjustments Affecting Registrable Notes. The Company shall not, directly
or indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.

 

26



--------------------------------------------------------------------------------

  (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given, other than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8 and
this Section 11(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being tendered or being sold by such Holders pursuant to such
Registration Statement.

 

  (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or facsimile:

 

  (i) if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to the Initial Purchaser as follows:

Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

Facsimile No.: (212) 284-2280

Attention: General Counsel

with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Facsimile No.: (212) 969-2900

Attention: Ian Blumenstein

 

  (ii) if to the Initial Purchaser, at the address specified in
Section 11(e)(i);

 

  (iii) if to the Company or any Guarantor, as follows:

Landry’s Restaurants, Inc.

 

27



--------------------------------------------------------------------------------

1510 West Loop South

Houston, Texas 77027

Attention: Steven L. Scheinthal

with a copy to:

Haynes and Boone, LLP

One Houston Center

1221 McKinney Street

Suite 2100

Houston, TX 77010

Attention: Arthur S. Berner

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed; one Business
Day after being timely delivered to a next-day air courier guaranteeing
overnight delivery; and when receipt is acknowledged by the addressee, if sent
via facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

  (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities; provided, however, that this Agreement shall
not inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Registrable Notes
from such Holder.

 

  (g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

  (i)

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW. EACH OF THE COMPANY
AND THE GUARANTORS HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR
ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

 

28



--------------------------------------------------------------------------------

  AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
COMPANY AND THE GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE COMPANY AND THE GUARANTORS IRREVOCABLY CONSENTS, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE COMPANY AND THE GUARANTORS AT THEIR SAID ADDRESS, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR THE GUARANTORS IN
ANY OTHER JURISDICTION.

 

  (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

  (k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

  (l) Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons. No other Person is intended to be, or shall be
construed as, a third party beneficiary of this Agreement.

 

29



--------------------------------------------------------------------------------

  (m) Entire Agreement. This Agreement, together with the Purchase Agreement,
the Indenture and the Collateral Agreements, is intended by the parties as a
final and exclusive statement of the agreement and understanding of the parties
hereto in respect of the subject matter contained herein and therein and any and
all prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda among the Initial
Purchaser on the one hand and the Company and the Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

[Remainder of page intentionally left blank.]

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchaser, the Guarantors and the Company in accordance with its
terms.

THE COMPANY

LANDRY’S RESTAURANTS, INC., a Delaware corporation

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GUARANTORS

BRENNER’S ON THE BAYOU, INC., a Texas corporation

C.A. MUER CORPORATION, a Michigan corporation

CAPT. CRAB’S TAKE-AWAY OF 79TH STREET, INC., a Florida corporation

CHLN, INC., a Delaware corporation

CRAB HOUSE, INC., a Florida corporation

CRYO REALTY CORP., a Florida corporation

FSI DEVCO, INC., a Nevada corporation

HOSPITALITY HEADQUARTERS, INC., a Texas corporation

HOUSTON AQUARIUM, INC., a Texas corporation

INN AT THE BALLPARK CATERING, INC., a Texas corporation

LANDRY’S CRAB SHACK, INC., a Texas corporation

LANDRY’S DEVELOPMENT, INC, a Texas corporation

LANDRY’S DOWNTOWN AQUARIUM, INC., a Colorado corporation

LANDRY’S G.P., INC., a Delaware corporation

LANDRY’S HARLOWS, INC, a Texas corporation

LANDRY’S LIMITED, INC., a Delaware corporation

LANDRY’S PESCE, INC., a Texas corporation

LANDRY’S SEAFOOD & STEAK HOUSE – CORPUS CHRISTI, INC., a Texas corporation

LANDRY’S SEAFOOD HOUSE – ALABAMA, INC., an Alabama corporation

LANDRY’S SEAFOOD HOUSE – ARLINGTON, INC., a Texas corporation

LANDRY’S SEAFOOD HOUSE – BILOXI, INC., a Mississippi corporation

LANDRY’S SEAFOOD HOUSE – COLORADO, INC., a Colorado corporation

LANDRY’S SEAFOOD HOUSE – FLORIDA, INC., a Florida corporation

LANDRY’S SEAFOOD HOUSE – LAFAYETTE, INC., a Louisiana corporation

LANDRY’S SEAFOOD HOUSE – MEMPHIS, INC., a Tennessee corporation

LANDRY’S SEAFOOD HOUSE – MINNESOTA, INC., a Minnesota corporation

LANDRY’S SEAFOOD HOUSE – MISSOURI, INC., a Missouri corporation

LANDRY’S SEAFOOD HOUSE – NEVADA, INC., a Nevada corporation

LANDRY’S SEAFOOD HOUSE – NEW MEXICO, INC., a New Mexico corporation

LANDRY’S SEAFOOD HOUSE – NEW ORLEANS, INC., a Louisiana corporation

LANDRY’S SEAFOOD HOUSE – NORTH CAROLINA, INC., a North Carolina corporation

LANDRY’S SEAFOOD HOUSE – OHIO, INC., an Ohio corporation

LANDRY’S SEAFOOD HOUSE – SAN LUIS, INC., a Texas corporation

LANDRY’S SEAFOOD HOUSE – SOUTH CAROLINA, INC., a South Carolina corporation

LANDRY’S SEAFOOD INN & OYSTER BAR – GALVESTON, INC., a Texas corporation

 

By:                                                                          
      , Name:   Rick H. Liem Title:   Vice President of each of the above
identified entities



--------------------------------------------------------------------------------

GUARANTORS

LANDRY’S SEAFOOD INN & OYSTER BAR – KEMAH, INC., a Texas corporation

LANDRY’S SEAFOOD INN & OYSTER BAR – SAN ANTONIO, INC., a Texas corporation

LANDRY’S SEAFOOD INN & OYSTER BAR – SUGAR CREEK, INC., a Texas corporation

LANDRY’S SEAFOOD INN & OYSTER BAR II, INC., a Texas corporation

LANDRY’S SEAFOOD INN & OYSTER BAR, INC., a Texas corporation

LANDRY’S SEAFOOD KEMAH, INC., a Texas corporation

LANDRY’S TRADEMARK, INC., a Delaware corporation

LCH ACQUISITION, INC., a Delaware corporation

LSRI HOLDINGS, INC., a Delaware corporation

MARINA ACQUISITION CORPORATION OF FLORIDA, INC., a Florida corporation

NASHVILLE AQUARIUM, INC., a Texas corporation

V & A MANHATTAN, INC., a Delaware corporation

RAINFOREST CAFE, INC., a Minnesota corporation

RAINFOREST CAFE, INC. – CHA CHA, Texas corporation

RAINFOREST CAFE, INC. – KANSAS, a Kansas corporation

RAINFOREST TRADEMARK, INC., a Delaware corporation

SALTGRASS, INC., a Texas corporation

SEAFOOD HOLDING SUPPLY, INC., a Delaware corporation

SUMMIT AIRCRAFT SERVICES, INC., a Delaware corporation

SUMMIT ONE NETWORK, INC., a Delaware corporation

SUMMIT SEAFOOD SUPPLY, INC., a Delaware corporation

SUMMIT SUPPLY, INC., a Delaware corporation

THE HOFBRAU, INC., a Texas corporation

T-REX CAFE – KANSAS CITY, INC., a Kansas corporation

T-REX CAFE – ORLANDO, INC., a Florida corporation

T-REX CAFE – RENO, INC., a Nevada corporation

T-REX CAFE, INC., a Delaware corporation

WEST END SEAFOOD, INC., a Texas corporation

WILLIE G’S GALVESTON, INC, a Texas corporation

WILLIE G’S POST OAK, INC., a Texas corporation

 

By:                                                                          
      , Name:   Rick H. Liem Title:   Vice President of each of the above
identified entities



--------------------------------------------------------------------------------

GUARANTORS

CHLN-MARYLAND, INC., a Maryland corporation

RAINFOREST CAFÉ, INC. – BALTIMORE COUNTY, a Maryland corporation

FSI RESTAURANT DEVELOPMENT LIMITED, a Texas limited partnership

    By: Saltgrass, Inc., its Sole General Partner

LANDRY’S MANAGEMENT, L.P., a Delaware limited partnership

    By: Landry’s G.P., Inc., its Sole General Partner

WSI FISH LIMITED, a Texas limited partnership

    By: Saltgrass, Inc., its Sole General Partner

 

By:  

 

Name:   Steven L. Scheinthal Title:   Vice President of each of the above
identified entities



--------------------------------------------------------------------------------

Accepted and Agreed to:

JEFFERIES & COMPANY, INC.

 

By:

 

 

Name:

 

Title:

 